Appeal by defendánt, as limited by his motion, from a sentence of the County Court, Nassau County (Thorp, J.), imposed January 5, 1981, upon his conviction of attempted burglary in the third degree, upon his plea of guilty, the sentence being an indeterminate period of imprisonment of two to four years. Sentence affirmed. We are asked to reduce the defendant’s sentence because his current problems (including heroin addiction) “stem from a difficult childhood in which he was raised under substandard emotional and economic circumstances and was not afforded the physical amenities or emo*582tional stability necessary for personal growth”. Sad though his childhood may have been, this court cannot permit this 31-year-old defendant to compensate for the substandard economic circumstances or physical amenities of his childhood by burglarizing from others. Gibbons, J. P., Thompson and Bracken, JJ., concur; Rabin, J., concurs in the result.